Citation Nr: 1416486	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), an adjustment disorder, anxiety and depression.


REPRESENTATION

Veteran represented by:	Allen Gumpenbeger


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously considered this appeal in June 2011, and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case has now been returned to the Board for further consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has recharacterized the issue as entitlement to service connection for a psychiatric disability, to include PTSD, an adjustment disorder, anxiety and depression, as is reflected on the cover page. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran Vietnam service included exposure to rocket attacks and other combat related incidents, and thus he is deemed to have combat service.

2.  The evidence demonstrates that a psychiatric disability did not manifest in service but rather manifested years after service, and the Veteran's current psychiatric disability is not causally or etiologically related to his period of active service. 



CONCLUSION OF LAW

The criteria for a grant of service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), an adjustment disorder, anxiety and depression, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This included notice of the evidence and information necessary to establish a disability rating and an effective date.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His service treatment records, VA treatment records, and lay statements have been obtained.  The Veteran has not identified any private treatment records.  The Veteran was provided with VA examinations in September 2010, August 2011, and an addendum in August 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service connection on a direct basis, service connection for certain diseases, such as psychoses, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be discussed below, the preponderance of the evidence shows that the Veteran's current psychiatric disability did not manifest until years after service, and there is no showing of a chronic psychosis during service or within one year after discharge from service.  Thus, the provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not afford a basis for a presumption of service connection for psychosis. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that service connection is warranted for a psychiatric disability, to include anxiety, depression, and/or PTSD, which he claims began during active service in Vietnam.  See July 2010 VA Form 21-526.  Service records confirm that the Veteran served in Vietnam.  Service treatment records do not reflect complaints, treatment or diagnosis of any psychiatric disorder.  His service treatment records show that he was evaluated as psychiatrically normal during his January 1971 separation examination.

VA treatment notes show that in July 2010, the Veteran reported symptoms of depressed mood and tearfulness, loss of interest/motivation, insomnia, fatigue, poor self-opinion, poor focus/concentration, restlessness and occasional passive suicidal ideation, but no intention, plan or history.  He also reported hyper-vigilant behavior, feelings of detachment from others and avoidance of people.  He reported that his symptoms began ten or more years before and that they had worsened over the previous five years and were more intense.  He was diagnosed with depressive disorder.  A PTSD screen conducted at that time was positive.

The Veteran was afforded a VA examination in September 2010.  The examiner noted a prior diagnosis of mood disorder not otherwise specified and that the Veteran had "some symptoms of PTSD."  The Veteran indicated that when he was not working, he experienced symptoms such as depression, low interest and motivation, lethargy, fatigue, low self-esteem, trouble focusing, occasional suicidal ideation and vulnerability.  He was working at the time of his examination and reported that he was feeling much better, that his mood was significantly improved, and that he was sleeping relatively well.  Mental status examination was normal except for the Veteran's inability to do serial 7s or spell world backwards, which he attributed to being born in Germany.  The examiner did not give an opinion on the etiology of the Veteran's reported psychiatric symptoms or diagnosis.

At an August 2011VA examination, the examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner diagnosed adjustment disorder with depressed mood.  She noted the Veteran started working third shift three months ago and endorses multiple depressive symptoms due to decreased sleep and disruption of sleep cycle.  She noted the Veteran is failing to take diabetes medication that is most likely impacting negatively on his mood.  She also noted the Veteran's report of rocket attacks is adequate to support the diagnosis of PTSD and is related to his fear of hostile military or terrorist activity.  However, the examiner stated the Veteran did not meet the full criteria for PTSD.  The examiner diagnosed depressed mood with associated symptoms of chronic sleep impairment and mild memory loss.  The Veteran also reported poor concentration which he attributed to the change in his sleep cycle.  In an August 2011 addendum, the same VA examiner opined that the Veteran's diagnosis of adjustment disorder with depressed mood is not caused by or the direct result of his military service.

Importantly, in the present case, although the Veteran's reported stressor relates to fear of hostile military or terrorist activity, the Veteran does not have a current diagnosis of PTSD. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the Veteran has reported inservice exposure to rocket attacks and other combat incidents, including a stressor that is accepted as an inservice event constituting an episode of fear of hostile military activity, the evidence does not link the post-service psychiatric symptomology to these events.

The medical evidence that reflects post-service psychiatric disorders relate the condition to psychosocial and environmental problems such as the disruption to his sleep cycle by working the third shift.  The Board acknowledges that in a September 2010 initial PTSD VA examination, the examiner noted the Veteran had "some symptoms of PTSD."  However, the September 2010 examiner diagnosed the Veteran with chronic adjustment disorder and did not provide an any opinion linking any psychiatric symptoms to service.

The Board accepts the Veteran's assertions of experiencing episodes of anxiety and depression as competent and credible assertions of his emotional state, and to be of significant probative weight.  However, the Board finds of greater probative weight the well-reasoned and well-supported opinion of the August 2011 examiner.  The examiner reviewed the Veteran's reported history and provided a thorough and adequate rationale with supprt by the evidence of record.  Indeed, the examination report noted the Veteran's lack of symptoms that did not conform to the DSM-IV criteria for PTSD.  She also discussed the Veteran's other psychiatric symptoms and related them to his third shift work rather than to PTSD or his period of service.

The Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.





ORDER

Service connection for an a psychiatric disorder, to include post-traumatic stress disorder (PTSD), an adjustment disorder, anxiety and depression, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


